
	

113 S2487 IS: Access to Capital, Access to Opportunity Act
U.S. Senate
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2487
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2014
			Mrs. Fischer (for herself and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Act to increase the maximum loan limits under the microloan program,
			 and for other purposes.
	
	
		1.Short title
			This Act may be cited as the Access to Capital, Access to Opportunity Act.
		2.DefinitionsIn this Act—(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively;(2)the term microloan program means the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m)); and(3)the term small business concern has the meaning given the term under section 3 of the Small Business Act (15 U.S.C. 632).3.Maximum loan limits under microloan program(a)In generalSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended—(1)in paragraph (1)(B)(iii), by striking $50,000 and inserting $100,000;(2)in paragraph (3)(E), by striking $50,000 each place that term appears and inserting $100,000; and(3)in paragraph (11)(B), by striking $50,000 and inserting $100,000.
				(b)FundingThe Administrator may use amounts made available to the Administrator for administrative expenses
			 to carry out the direct and guaranteed loan programs to pay for any costs
			 associated with the amendments made under subsection (a).4.Adoption of outcome-oriented performance measuresNot later than 180 days after the date of enactment of this Act, the Administrator shall develop
			 and adopt outcome-oriented standards to measure the performance of the
			 microloan program, including the recommendations provided in the
			 Office of the Inspector General of the Administration Memorandum
			 ROM–10–10, SBA's Administration of the Microloan Program under the
			 Recovery Act, issued December 28, 2009.5.Education on the microloan programSection 7(m)(1)(B) of the Small Business Act (15 U.S.C. 636(m)(1)(B)) is amended—(1)in clause (ii), by striking and at the end;(2)in clause (iii), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(iv)to educate individuals, including owners and operators of small business concerns and aspiring
			 entrepreneurs, about the microloan program..
